Citation Nr: 0920717	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  08-06 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk







INTRODUCTION

The Veteran served on active duty from December 1958 to 
December 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDING OF FACT

A current bilateral hearing loss disability did not begin in 
service, was not aggravated by service, and is not 
etiologically related to service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active duty. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a bilateral 
hearing loss disability.   The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has 
been amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A.  § 5103(a) (West 2002), requires that notice 
to a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability rating and effective date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided VCAA notice by letter mailed in May 
2007, prior to the initial adjudication of his claims.

The Board also notes that service treatment records have been 
obtained, as well as pertinent private medical records.  
Moreover, the Veteran has been afforded an appropriate VA 
examination in response to his claim.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

The Board notes that the Veteran, in his February 2008 
appeal, contended that the July 2007 VA examiner did not take 
into consideration the April 2007 letter accompanying his 
original claim, which detailed his unprotected exposure to 
gunfire during service, and that therefore, the exam was not 
adequate.  However, for reasons discussed below, the Board 
finds the examiner did take this evidence into consideration 
and that the July 2007 examination was adequate.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease or injury initially diagnosed after 
service when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  38 C.F.R. § 3.385.  Audiometric testing measures 
threshold hearing levels (in decibels) over a range of 
frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 
158 (1993).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

When audiometric test results at a Veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. Hensley, 5 Vet. 
App. at 158.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Board finds the preponderance of the evidence to be 
against the Veteran's claim for service connection of a 
bilateral hearing loss disability.  While private medical 
records do reflect a current hearing loss disability, the 
evidence does not show the disability to be etiologically 
related to service.

The Veteran's claim, submitted in April 2007, explains that 
the Veteran was exposed to a specific "muzzle blast" and 
general gunfire noise during the time of service, causing a 
severe ringing in his ears and initiating his present hearing 
loss. 

The service treatment records do not reflect any complaints 
of or treatment for hearing loss or other problems related to 
hearing or noise exposure.  At the time of his November 1960 
separation examination, the Veteran achieved audiometric 
results of zero in both ears at the Hertz levels of 250, 500, 
1000, 2000, 4000, and 8000.

Following service, there is no clinical evidence related to 
hearing loss until August 2004, three years before the 
Veteran filed his claim and forty-four years after his 
separation from service.  On an August 2008 private medical 
examination, the Veteran reported that he had had a whistling 
in both ears since 1958, and that he had worn hearing aids 
for 15 years.  At that time, he also reported that his 
hearing loss first occurred "after exposure to artillery or 
other military noise for several years."  Private medical 
records also reflect that the Veteran ordered a hearing aid 
from a private company in the early 1990s.

The Veteran was afforded a VA audiological examination in 
July 2007.  At that time, the Veteran reported that he was in 
service from 1958 to 1960, and that during that time he was 
exposed to noise from weapons training.  He also reported 
that after the military he joined the Army Corps of 
Engineers, from which he retired after 26 years, where he was 
exposed to air drills and heavy equipment, and that other 
post-service sources of noise were limited to shotgun fire 
from bird hunting.  The Veteran furthermore reported that he 
first sought treatment for his hearing in 1968, at which time 
he was told that he had hearing loss, and that he began 
wearing hearing aids in the 1990s.  The Veteran was diagnosed 
as having bilateral sensori-neural hearing loss.

After reviewing the record and examining the Veteran, the VA 
examiner opined that it was less likely than not that the 
Veteran acquired hearing impairment due to acoustic trauma 
during service.  The examiner also noted that the Veteran 
provided a credible history of temporary tinnitus after 
weapons training in service, and that this was a normal 
physiological reaction to noise.  The examiner explained, 
however, that the Veteran was discharged with pure tone 
thresholds within clinically normal limits, and that, by 
history, the Veteran sought help eight years later, after 
working for the Corps of Engineers.  The examiner stated that 
the Veteran's occupational and recreation noise exposure 
after service resulted in hearing loss, as his hearing was 
normal at the time of his discharge from service.

There is no medical opinion or other competent evidence of 
record indicating a link between the Veteran's period of 
service and a current hearing loss disability.  His private 
medical records refer to his own statements regarding noise 
exposure during service, but do not contain any objective 
medical findings that his hearing loss was specifically 
caused by hearing loss during service. 

As the service records indicate that the Veteran had normal 
hearing at the time of his separation from service, and as 
the only competent medical evidence of record suggests that a 
current hearing loss disability is not related to service, 
the Board finds a preponderance of the evidence to be against 
the Veteran's claim.

The Board notes the Veteran's contentions regarding his in-
service noise exposure, and  resulting tinnitus.  The Veteran 
is competent to report the noise exposure and ringing 
symptoms he experienced during service. 

However, as a layperson, the Veteran is not qualified to 
render an opinion concerning medical causation. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, the Veteran 
is not competent to conclude that his exposure to noise in 
service or in-service tinnitus caused his current hearing 
loss.

Moreover, the July 2007 VA examiner acknowledged the 
Veteran's contentions of in-service noise exposure and 
tinnitus, and accepted such contentions as credible.  
However, even considering the Veteran's in-service noise 
exposure and tinnitus, the examiner found that it was less 
likely than not that the Veteran acquired hearing impairment 
due to acoustic trauma during service, based on the fact that 
the Veteran's hearing was normal at the time of his 
separation from service, and that he sought treatment for 
hearing loss eight years after service, after being exposed 
to post-service occupational and recreational noise.

Finally, the Board notes that the Veteran, in his February 
2008 substantive appeal, contended that the July 2007 VA 
examiner did not take into consideration the April 2007 
letter accompanying his original claim, which detailed his 
unprotected exposure to gunfire during service.  He 
furthermore contended that a valid medical nexus opinion 
could not have been formed without considering his exposure 
to noise during service.

However, the July 2007 VA examiner explicitly noted the 
Veteran's in-service noise exposure and conceded that such 
noise exposure would have been severe enough to result in 
temporary ringing in the ears.  Despite this, the examiner 
still concluded that there was no nexus between such noise 
exposure and a current hearing loss disability.  The basis of 
the July 2007 VA examiner's opinion was not that the Veteran 
did not have in-service noise exposure; rather, it was that, 
based on the fact that his hearing was normal at the time of 
discharge from service and he did not seek treatment for 
hearing loss until years later, the Veteran most likely did 
not incur his hearing loss disability during service.  Thus, 
the Board finds that the July 2007 VA examiner gave due 
consideration to the Veteran's claims of in-service noise 
exposure and provided an adequate basis for his opinion.

In sum, the competent medical evidence of record is decidedly 
against a relationship between the Veteran's hearing loss and 
his military service.  The evidence on the matter of nexus is 
not in approximate balance, but preponderates against the 
claims.  As such, the Board concludes that service connection 
for hearing loss is not in order. 


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


